      Case 1:20-cv-00273-AWI-EPG Document 9 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DWIGHT BUTTS,                             No. 1:20-cv-00273-AWI-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    PASCUAL IBARRA, et al.,
                                                        (DOC NOS. 1 & 8)
15                       Defendants.
16

17          Plaintiff, Michael Dwight Butts (“Plaintiff”), proceeding pro se and in forma pauperis,

18   filed the complaint initiating this action on February 24, 2020. (ECF No. 1.) The matter was

19   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On August 12, 2020, Magistrate Judge Erica P. Grosjean entered findings and

22   recommendations, recommending that “[t]his action be dismissed with prejudice for failure to

23   state a claim, failure to prosecute, and failure to comply with a court order” and that “[t]he Clerk

24   of Court be directed to close this case.” (Doc No. 8 at 16-17).

25          Plaintiff was provided an opportunity to file objections to the findings and

26   recommendations. The deadline to file objections has passed, and Plaintiff has not filed

27   objections or otherwise responded to the findings and recommendations.

28   ///
                                                        1
     Case 1:20-cv-00273-AWI-EPG Document 9 Filed 10/09/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly, THE COURT HEREBY ORDERS that:

 5          1.      The findings and recommendations issued by Magistrate Judge Erica P. Grosjean

 6                  on August 12, 2020, are ADOPTED IN FULL;

 7          2.      This action is DISMISSED WITH PREJUDICE for failure to state a claim, failure

 8                  to prosecute, and failure to comply with a court order; and
            3.      The Clerk of Court is directed to close this case.
 9

10
     IT IS SO ORDERED.
11
     Dated: October 8, 2020
12                                               SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
